Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election of Group I (claims 1-14) is acknowledged. Applicant’s election of the followings in response to election of species requirement is also acknowledged:
Applicants election of the compound SL-1337 having the structure is also acknowledged:

    PNG
    media_image1.png
    59
    602
    media_image1.png
    Greyscale
.  In the above compound, the group 
    PNG
    media_image2.png
    62
    149
    media_image2.png
    Greyscale
reads on bioactive agent/drug (see page 125 of the specification), N reads on Q, a covalent bond reads on covalent linkage, the group 
    PNG
    media_image3.png
    37
    62
    media_image3.png
    Greyscale
reads on PRG (see claim 5), the group 
    PNG
    media_image4.png
    57
    350
    media_image4.png
    Greyscale
reads on the linker, the group 
    PNG
    media_image5.png
    18
    53
    media_image5.png
    Greyscale
 reads on A, and Cl reads on X. Claims 3 and 4 does not read on the the elected species.
Therefore, claims 3, 4, 15, 28, 33, 35, 44, 52, 57, 59, 73, 77, 82 and 85-86 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-2 and 5-14 are examined on merits in this office action.
Claim Objections
Claims 3, 4 and 12 are objected to for not being in proper Markush format. A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (MEPP § 2173.05). 
Claim Rejections – Improper Markush Grouping
Claims 1-2 and 5-14 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature for the following reasons: the claims encompass a sufficient number and variety of conjugate compounds represented by combination and permutation of compounds encompassed by “bioactive agent”, “PRG” and “linker”. The “bioactive agent” encompasses structurally divergent drugs, structurally divergent small molecules, structurally divergent small molecule peptides, various structurally divergent nucleic acids, proteins and so on with no substantial structural elements in common. The PRG as disclosed in claim 5, Table 1 and Fig.3, encompasses various structurally divergent compounds with not substantial structural element in common. The “linker” is not limited to any specific structure or composition and thus encompasses an inordinately a large number of structurally and functionally divergent compound with not substantial structural elements in common.  Thus, in permutation and combination of the various structurally divergent compounds encompassed by each of bioactive agent, PRG and linker as claimed, proves an inordinately a large number of structurally divergent compounds which also does not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rotili et al (Chemistry & Biology, 2011) in view of Ohana et al (ACS Chem. Biol. 2015).
In regards to claims 1, 2 and 6, Rotili teaches small-molecule probe for 2-oxyglutarate oxygenases. Rotili teaches small molecule probe comprising a hydroxyquinoline template coupled to a photoactivable crosslinking group and an affinity purification tag. Rotili discloses the probes
 
    PNG
    media_image6.png
    308
    955
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    336
    997
    media_image7.png
    Greyscale

In the above probes, the selective function group reads on the bioactive agent of the probe of claim 1, the spacer including -NHC(O)CH- reads on R or -R-Q- of the probe of claim 1, the proto cross-linker group reads on the “PRG” of the probe of claim 1,  the group 
    PNG
    media_image8.png
    60
    221
    media_image8.png
    Greyscale
reads on the “linker” of the probe of claim 1 and the 
    PNG
    media_image9.png
    29
    61
    media_image9.png
    Greyscale
 reads on A of the probe of claim 1.  Therefore, the only difference lie in between the probe of instant claim 1 and that of the reference probes is the selection of affinity purification tag (that is biotin vs alkyl halide group).
Ohana teaches bioactive target probe comprising bioactive group capable of binding to target and a chloroalkane capture tag for subsequent isolation of the bound target (Abstract).

    PNG
    media_image10.png
    275
    413
    media_image10.png
    Greyscale
.
Ohana compared the probe with chloroalkane and biotin capture tag 

    PNG
    media_image11.png
    204
    586
    media_image11.png
    Greyscale
. Ohana discloses that after interaction with cellular targets with the probes the SAHA conjugates were captured onto HaloTag or streptavidin respectively and interacting proteins were released by competitive elution with unmodified SAHA. The result revealed that SAHA-cycloalkane enriched all the expected HDACs, while SAHA-biotin only enriched HDAC6 (Fig.7, panel B), which indicates that chloroalkane tag is a useful alternative or better than biotin tag as it improves sensitivity. Ohana also teaches that HaloTag particles have an enhanced capture efficiency of chloalkane probe bound targets (page 2323, 1st col.).
Therefore, given the fact that chloroalkane capture tag is a useful alternative for biotin capture tag and given the fact that probes with chloroalkane proves improved binding and enhanced capture of the bound target with HaloTag particle, it would be obvious to one of ordinary skilled in the art to easily envisage considering chloroalkage capture tag in place of biotin capture tag for the small molecule probe of Rotili with the expectation of providing alternative affinity purification and with the expectation of providing improved and sensitive small molecule probe with a reasonable expectation of success.
In regards to claim 7, when CH2 is absent (that is when the numeric value is 0), it reads on the photo cross-linker.
In regard to claims 8 and 9, the 
    PNG
    media_image8.png
    60
    221
    media_image8.png
    Greyscale
group of the probe of Rotili comprises amide bond which can be cleaved/hydrolyzed by enzyme such as protease or can be cleaved by strong acidic or basic condition under high heat and thus would be considered as a cleavable linker.
In regards to claim 10, as disclosed above, the linker comprises 1, 2 diol group 
    PNG
    media_image12.png
    23
    56
    media_image12.png
    Greyscale
.  
In regards to claims 11 and 12, the cleavable linker is flanked by alkylene on one side and heretoalkylene {(-CH2)O-, -O-} on the other side.
In regards to claims 13 and 14, as described above, the combination of the reference teaches substituting biotin capture tag with chloroalkane capture tag which comprises –(CH2)6Cl.
Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rotili et al (Chemistry & Biology, 2011) in view of Ohana et al (ACS Chem. Biol. 2015) as described above for claims 1-2 and 6-14 and further in view of Jorg et al (ChemMedCHem 2016).
As described above, Rotili in view of Ohana has been described above which makes obvious of providing small-molecule probe comprising chloroalkane capture group. Rotili discloses phenyl azide photoreactive group for photo affinity labeling, but does not teach other photoreactive groups as claimed in claim 5.
Jorg teaches small molecule probe for targeting G-protein couple receptors wherein the probe comprises photoreactive group (fig.1).  Jorg teaches phenyl azide photo reactive group including other commonly used photoreactive group (table 1 and Fig.2).
Therefore, it would be obvious to one of ordinary skilled in the art to envisage various photoreactive group for the small molecule probe with the expectation of expanding the arsenal of small molecule probe of Rotili with various photoaffinity labeling with a reasonable expectation of success. Since the basic design is found to be obvious in view of Rotili and Ohana, substituting various other alternative photo affinity group in the compound would be considered obvious because the Courts have ruled that art-recognized equivalence between embodiments provides a strong case of obviousness in substituting one material for another. See MPEP 2144.06.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murale et al (Proteomic Science, 2017), discloses various photoreactive groups for probes useful in affinity labeling.
Ma et al (ACS Chem. Biol. 2019) disclose affinity-based probes having bioactive group linked to photo-cross-linking groups and also having a capture tag, as for example alkyne group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678